Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on April 27, 2021, with respect to the rejection of claims 2-6, 8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph and the rejection of claims 1, 2 7, and 9 under 35 U.S.C. 103 have been fully considered and are accepted. The rejection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicants. The Examiner acknowledges the cancellation of claims 4-6. Claims 1-3 and 7-10 are now pending in the application. 
Allowance
Claims 1, 2, 3 and 7-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, Gulati (U.S. Patent No. 8,612,156, hereon Gulati) fails to anticipate or render obvious "a computer-implemented method of hydrocarbon source rock characterization" including the steps (or comprising) " characterizing, via the computer processor, the hydrocarbon source rock based on the reservoir attributes and maturity data wherein the characterizing includes at least one of deriving a function AI = f(TOC. Ro), deriving a function Ro = f (AI, TOC), or deriving a function Ro = f(Vp. TOC), wherein AI is acoustic impedance. TOC is Total Organic Content. Ro is vitrinite reflectance, and Vp is 
In reference to claim 7: the instant claim is directed to “a computer system” and includes similar allowable subject matter as claim 1 of the instant application. 
In reference to claim 9: the instant claim is directed to a non-transitory computer readable storage medium and includes similar allowable subject matter as claim 1 of the instant application.
The remaining clams depend on claims 1, 7 and 9 respectively and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857